—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered January 8, 1997, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly participated in the trial proceedings is unpreserved for appellate review (see, CPL 470.05 [2]; People v Green, 244 AD2d 423; People v Jones, 242 AD2d 542). In any event, the trial court’s conduct did not exceed permissible bounds of participation (see, People v Jones, supra).
The defendant’s remaining contention, that the trial court improperly permitted one officer to testify that following a conversation with the defendant’s sister the defendant was placed under arrest, is also unpreserved for appellate review (see, People v White, 210 AD2d 271; People v Washington, 176 AD2d 769). In any event, while it was error to permit such police testimony, which improperly implied that a witness, who was not brought in to testify, did in fact implicate the defendant (see, People v Griffin, 246 AD2d 668; People v Williams, 193 AD2d 826), the error was rendered harmless by the overwhelming evidence of guilt (see, People v White, supra; People v Mobley, 56 NY2d 584). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.